Title: Nicolas G. Dufief to Thomas Jefferson, 5 August 1815
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          Monsieur, A Philadelphie ce 5 d’Août. 1815
          Vous me fites l’honneur, il y a déjà du temps, de me demander le cours de mathematiques de la Croix qu’il me fut impossible de vous procurer alors. J’en ai à présent un de rencontre, en 7 vol. 8vo, en bon état, dont le prix est de 15 dollars. Si cet ouvrage vous convient, je m’empresserai de vous l’envoyer aussitôt que J’en aurai reçu l’ordre.
          Agréez les vœux que je fais pour votre Santé, & les assurances du profond respect avec lequel Je Suis,
          Monsieur votre très-dévoué ServiteurN. G. Dufief
          
          Editors’ Translation
          
            Sir, Philadelphia 5 August. 1815
            Some time ago you asked  me for the Cours de Mathematiques à l’usage de l’École Centrale des Quatres-Nations by Lacroix, but I found it impossible to obtain it at that time. I have now found one in good condition, in 7 octavo volumes, for the price of 15 dollars. If this work suits you, I will lose no time in sending it to you as soon as I receive your order.
            Please accept my wishes for your health and the assurances of the deep respect with which I am,
             Sir your very devoted servantN. G. Dufief
          
        